98 N.H. 151 (1953)
MERCHANTS NAT. BANK
v.
JOHN F. SULLIVAN & a.
No. 4190.
Supreme Court of New Hampshire.
April 7, 1953.
*152 Charles F. Hartnett (by brief and orally), for the plaintiff.
McCabe & Fisher (Mr. McCabe orally), for the defendants.
BLANDIN, J.
It is axiomatic that the enforcement of its rules rests within the discretion of the Trial Court. Lehigh &c. Company v. Company, 89 N. H. 274, 275, and cases cited. We perceive no abuse of discretion here, as among other factors it appears the defendants, although notified in ample season that they should comply with Superior Court Rule 73, chose rather to rely on their own judgment that the rule was not applicable. Having done so, they cannot now complain. Broderick v. Smith, 92 N. H. 33, 36. Neither can they prevail upon their exception to the Court's failure to adopt their proposed reserved case. It appears they omitted certain facts from it, while inserting other matters of argument and contention, all of which furnished sufficient reason for the Court's refusal. Woodsville Fire District v. Cray, 88 N. H. 264, 267. It follows the order is
Judgment on the decree.
GOODNOW, J., did not sit: the others concurred.